C. A. 4th Cir. [Certiorari granted, 498 U. S. 1119.] Motion of respondents for leave to file a brief on reargument granted with respect to arguments addressing the potential significance of Planned Parenthood of Southeastern Pa. v. Casey, ante, p. 833, and the availability of injunctive relief for violations of 42 U. S. C. § 1985(3), but denied with respect to arguments addressing the hindrance clause of 42 U. S. C. § 1985(3). Petitioners may file a supplemental brief on reargument on or before September 17, 1992, responding to respondents’ arguments regarding Planned Parenthood and the availability of injunctive relief.
Justice O’Connor would grant the motion in its entirety.